Citation Nr: 1046265	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center
In Atlanta, Georgia


THE ISSUE

Whether the Veteran was properly placed in Priority Group 8c 
which required copayments for Department of Veterans Affairs (VA) 
medical healthcare benefits effective February 13, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from June 1976 to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled to appear for a hearing before a 
Veterans Law Judge in July 2010; however, he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be enrolled 
in the VA healthcare system.  38 U.S.C.A. § 1710; 38 C.F.R. § 
17.36(a).  A veteran may apply to be enrolled in the VA 
healthcare system at any time.  To be enrolled, a veteran must 
submit a Health Benefits Renewal Form (VA Form 10-10EZ) to a VA 
medical facility.  38 C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate VA 
personnel will accept a veteran as an enrollee after determining 
if the veteran is in a priority category that is eligible for 
enrollment. If a veteran is not found to be in a priority 
category that is eligible for enrollment, VA will notify the 
veteran that he or she is not eligible for enrollment.  38 C.F.R. 
§ 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories for 
which a veteran may qualify. 38 C.F.R. § 17.36(b); see also 38 
U.S.C.A. § 1705. The order of priority of enrollment for VA 
healthcare benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service connected 
disabilities.

Category (3) is for veterans who are former prisoners of war; for 
veterans awarded the Purple Heart; for veterans with a single or 
combined rating of 10 percent or 20 percent based on one or more 
service connected disabilities; for veterans who were discharged 
or released from active military service for a disability 
incurred or aggravated in the line of duty; veterans who receive 
disability compensation under 38 U.S.C.A. § 1151; veterans whose 
entitlement to disability compensation is suspended pursuant to 
38 U.S.C.A. § 1151, but only to the extent that such veterans' 
continuing eligibility for health care is provided for in the 
judgment or settlement described in 38 U.S.C.A. § 1151; for 
veterans whose entitlement to disability compensation is 
suspended because of the receipt of military retired pay; and for 
veterans receiving compensation at the 10 percent rating level 
due to multiple noncompensable service connected disabilities 
that clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension based 
on their need for regular aid and attendance or by reason of 
being permanently housebound and other veterans who are 
determined to be catastrophically disabled by the Chief of Staff 
(or equivalent medical official) at the VA facility where they 
were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of necessary 
care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or of 
World War I; for veterans solely seeking care for a disorder 
associated with exposure to a toxic substance or radiation, for a 
disorder associated with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness associated 
with service in combat in a war after the Gulf War or during a 
period of hostility after November 11, 1998; and for veterans 
with 0 percent service connected disabilities who are 
nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis.

Category (7) is for veterans who agree to pay the United States 
the applicable co-payment determined under 38 U.S.C.A. § 1710(f) 
and 1710(g) if their income for the previous year constitutes 
"low-income" under the geographical income limits established by 
the Department of Housing and Urban Development (HUD) for the 
fiscal year that ended on September 30 of the previous calendar 
year.  See 42 U.S.C.A. § 1437a(b)(2) (West 2002).

Category (8) is for veterans not included in priority 
category 4 or 7, who are eligible for care only if they 
agree to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 
1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A veteran 
is placed in the highest priority category or categories for 
which he or she qualifies.  A veteran is placed in only one 
priority category, except that a veteran placed in priority 
category 6 based on a specified disorder or illness is also 
placed in priority category 7 or priority category 8, as 
applicable, if the veteran has previously agreed to pay the 
applicable co-payment for all matters not covered by priority 
category 6.  38 C.F.R. § 17.36(d)(3).

Under 38 U.S.C.A. § 1722, a veteran is considered to be unable to 
defray the expenses of necessary care if he is eligible to 
receive medical assistance under a State plan approved under 
title XIX of the Social Security Act, if he is in receipt of 
pension under section 1521 of title 38, or if his attributable 
income is not greater than the amount set forth in 38 U.S.C.A. § 
1722(b).  See 38 U.S.C.A. §§ 1503, 1522, 1722 (West 2002).  The 
income threshold for 2006 was $27,790 for a veteran with no 
dependents.  The record does not show that the Veteran has been 
approved under title XIX of the Social Security Act, or is in 
receipt of a VA pension.  However, he maintains that he did not 
exceed the income threshold. 

The RO determined that the Veteran's income for 2006 required him 
to be placed in Priority Group 8c which required copayments for 
VA medical healthcare benefits effective February 13, 2007.  The 
Veteran has indicated that his medical expenses were $23,611.00, 
which, when deducted from income, should have left him in "No Co 
Pay" status.  He furnished a copy of a billing record from 
Johnson Memorial Hospital for $22,288.71 dated in September 2006.  
He also submitted the endorsed copy of a personal check written 
to that hospital for $22,000.00.  

In light of the foregoing, the Board finds that additional 
information is necessary.  There is a discrepancy between the 
amount the Veteran said that he paid in medical expenses 
($23,611.00), the amount of the bill from Johnson Memorial 
Hospital ($22,288.71), and the amount listed on the personal 
check to that hospital ($22,000.00).  The Veteran should clarify 
through appropriate documentation if he paid in an additional 
manner to that facility.  In addition, the Veteran listed both 
earned and unearned income, but he did not provide the supporting 
documentation for that income.  As the Veteran in this case has 
been determined to fall within priority category 8, and 
additional financial information is needed based on the Veteran's 
assertions, the Board determines that a remand is necessary in 
order to obtain financial status information that will allow for 
a determination as to whether the Veteran was eligible for 
enrollment based upon his asserted income level.  

The Board notes that the Veteran is being afforded this 
opportunity to supply VA with his financial information since he 
has indicated that it is inaccurate.  The Board reminds the 
Veteran that the duty to assist is not a one-way street. Where 
the Veteran has information that is relevant to a claim, the 
claimant cannot wait passively, but must provide such 
information.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, this matter is REMANDED for the following actions:

1.  Contact the Veteran and request that he 
complete an accurate and updated VA Form 10-
10EZR for 2006.  He should supply supporting 
documentation of all amounts paid to Johnson 
Memorial Hospital and any other medical facility 
where he paid out of pocket expenses.  He should 
also furnish supporting documentation of his 
earned and unearned income such as W-2 
statements, account summaries for the unearned 
income, or a copy of his tax return for the year 
2006

2.  The AMC should then readjudicate the claim 
on appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a supplemental 
statement of the case as to the issue on appeal, 
and afforded a reasonable period of time within 
which to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

